DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 11/22/2021.  
Status of the Claims
	In applicant’s amendments, claim 3 was cancelled, claims 1-2, 4-7, 9, and 21 were amended, and claims 10-20 were withdrawn. Claims 1-2, 4-9, and 21 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Drawings
	Figs 3, 4, and 8-10 are objected to due to being photographs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 2, line 2: amend “the user’s arms to ---a user’s arms---
Claim 4, line 2: amend “mount” to ---mounted---.
Claim 4, line 4: amend “the leg or foot or hand” to ---a leg or a foot or a hand---.
Claim 21, lines 4-5: amend “the chest or waist” to ---a chest or waist of the user,---.
Claim 21, line 4: amend “a sled” to ---the sled---.
Claim 21, line 4: amend “a portion of the chest or waist” to ---the portion of the chest or waist---.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
Claim 6, lines 1-2 recite “the extension member is rotatably mounted to the cross-member.” ”. Claim 6 was amended to be dependent on claim 5 wherein “the flexible elongated member passes from the resistance module to the cross-member and downwardly to the user’s leg or foot”. Applicant seems to be mixing embodiments with alternative features as Figure 19A shows the rotatable mount and Figure 22 shows the elongated member passing to a different cross member. There is no embodiment where both the extension member and the elongated members are both connected the same cross member with the rotatable connection limitation. Applicant is suggested to amend claim 6 to be dependent on Claim 4 and to amend line 2 “the cross-member” to ---a cross-member---.
Claim 7, lines 1-2 recite “the extension member is slidably mounted to the cross-member”. Claim 7 was amended to be dependent on claim 5 wherein “the flexible elongated member passes from the resistance module to the cross-member and downwardly to the user’s leg or foot”. Applicant seems to be mixing embodiments with alternative features as Figure 19A shows the slidable mount and Figure 22 shows the elongated member passing to a different cross member. There is no embodiment where both the extension member and the elongated members are both connected the same cross member with the slidable connection limitation. Applicant is suggested to amend claim 7 to be dependent on Claim 4 and to amend line 2 “the cross-member” to ---a cross-member---.
The following is a quotation of 35 U.S.C. 112(b):

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 2-3 recite “providing an extension member having a proximal end and a distal end, the extension member having a proximal end and a distal end”. The claim is rendered indefinite as it is unclear how many ends the extension member has. Applicant is suggested to remove second reciting of “the extension member having a proximal end and a distal end”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, and 21 are rejected under 35 U.S.C. 102(A)(1) as being  anticipated by US 20050272572 A1 (Lewis)
	Regarding Independent Claim 1, Lewis discloses the sled adapted to be pushed by a user along a surface in a direction of travel (mobile physical training system 10, Figure 4 with alternative platform 100, Figure 7; “platform 100 can be alternately configured with generally X-shaped sled members 900 and 902” ¶ 36), the sled comprising: 
	a frame (rolling platform 100, Figure 7); 
	an extension member (support members 500; Figure 4) having a proximal end (proximate first ends 500a) and a distal end (second ends 500b), the proximal end being mounted to the frame (the first ends are attached to the rolling platform 100), the proximal end extending outwardly from the frame in a direction opposite from the direction of travel (see Figure 4 wherein the second ends extend away from the platform 100 and are attached to the belt 806);
	 and an elongated push member (belt 806; in as much as applicant has shown the elongated push member is curved to form around the user and extends across the frontal plane of the user, see Figure 4 wherein the user is pushing using the belt) mounted to the distal end of the extension member (See Figure 4), the push member extending horizontally and orthogonally to the direction of travel (see Figure 2 wherein the belt is horizontal to the ground and extends orthogonally to direction of travel along the front plane of the user),
	 the elongated push member is positioned and adapted to receive a waist portion of the user (the belt 806 goes around the waist, see Figure 4) with at least a portion of shoulders of the user positioned above the push member while the user is pushing the sled (see Figure 4 wherein the upper torso of the user is above the belt 806).  

    PNG
    media_image1.png
    317
    486
    media_image1.png
    Greyscale

Figure 4: Lewis
	Regarding Claim 2, Lewis further discloses the sled of Claim 1 wherein the elongated push member has a width between a pair of ends (support brackets 810a and 810b, see Figure 4 wherein the brackets are on a left and right side of the user waist) less than a width between the user's arms (see Figure 2 wherein the belt 806 has a width between the support brackets 810) such that the user's arms do not contact the push member when the sled is being pushed (See Figure 2 wherein the arms of the user extend past the width of the brackets 810 such that a user is capable of moving their arms and having them not contact the belt 806).  
	Regarding Claim 8, Lewis further discloses the sled of Claim 1 wherein the frame includes a plurality of skids (sled members 900, 902) supporting the frame on the ground (“generally X-shaped sled members 900 and 902, wherein passage over irregular, inclined, declined, grassy, and/or any other non-wheelable surfaces could be enabled” ¶ 36).  
	Regarding Independent Claim 21, Lewis discloses a method of pushing a resistance sled by a user (Figure 4) comprising: 
(support members 500, 502; Figure 4) having a proximal end (proximate first ends 500a, 502a) and a distal end (second ends 500b and 502b), the proximal end being mounted to a frame (rolling platform 100, see Figure 4 wherein the first ends are attached to the rolling platform 100); 
	providing the sled with an elongated push member (belt 806; in as much as applicant has shown the elongated push member is curved to form around the user and extends across the frontal plane of the user, see Figure 4 wherein the user is pushing using the belt) adapted to receive a portion of a waist (see Figure 4),  pushing the push member with the portion of the waist of the user (“during pushing, support members 500 and 502 extend in front of the harness wearer, as depicted in FIG. 4.” ¶ 32); 
	and positioning the chest or waist of the user against the elongated push member with at least a portion of shoulders of the user positioned above the elongated push member (see Figure 4 wherein the user is positioned in the belt and wherein the users shoulders are above the belt 806); and pushing the push member with the waist of the user (“during pushing, support members 500 and 502 extend in front of the harness wearer, as depicted in FIG. 4.” ¶ 32).  
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050272572 A1 (Lewis) in view of US 20180272174 A1 (Potter).
	Regarding Claim 4, Lewis discloses the invention as substantially claimed, see above. Lewis further discloses at least one resistance module mounted to the frame (variable resistance mechanism 120; see Figure 4 wherein the resistance on the sled are weights) in combination with a weight stack resistance on the sled (see Figure 9). 
	Lewis does not disclose the resistance module having a flexible elongated member which has a free end which is connected to a portion of a leg or foot or hand of the user to provide a resistance load while the sled is being pushed.
	Potter teaches an analogous sled (sled 10, Figure 9) adapted to be pushed by a user (“Fred” ¶ 273) along a surface in a direction of travel (“The forked piece 510 can include padding configured to allow a subject to push the moveable sled with the head of the subject between the padding” ¶ 183), the sled comprising:
	a frame (sled 10);
	an extension member (flat bar 508) mounted to the frame and extending from the frame in a direction opposite from the direction of travel (see Figure 9, bar 508 extend to the right of the figure in the opposite direction of travel of the device which is to the left), the extension member having a distal end (Figure 9: Annotated);
	a push member (forked member 510) mounted to the distal end of the extension  member, the push member extending orthogonally to the direction of travel (“The forked piece
510 can include padding configured to allow a subject to push the moveable sled with the head
of the subject between the padding” ¶ 183; the forked member 510 extends orthogonally in order to extend around the users head);
	and at least one resistance module mount to the frame (agility box 40) in combination with weights on the sled(see Figure 9); the resistance module having a flexible elongated member (first flexible and extendable one piece stretch cord 71A) which has a free end (at harness 90A) which is connected to a portion of the leg of the user (“The first harness connects to the leg of the subject for fast twitch muscle training.” ¶ 256) to provide a resistance load while the sled is being pushed (“The term "flexible and extendable one piece stretch cord" refers to an elasticized stretch cord used to provide resistance when elongated by the subject.” ¶ 68).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Lewis’s sled device with an agility box with flexible elongated members as taught by Potter in order to provide resistance to limb motion to exercise different muscles groups while the user pushes the sled.

    PNG
    media_image2.png
    507
    598
    media_image2.png
    Greyscale

Figure 9: Potter
	Regarding Claim 5, Lewis in view of Potter further discloses the sled of Claim 4, wherein the frame further comprises a pair of upright members (first wall 42 and second wall 46; walls 42, 46 extend upwards from the base of the agility box 40) mounted to a base (lower roller system 162B) and a cross-member (first rod 43) extending between the upright members (“mounted between the first and second walls aligning the upper rollers on a back side of the agility box” ¶ 106) wherein the flexible elongated member passes from the resistance module to the cross-member (“cord 71A extends from a first lockable pulley system bracket mounted to the agility box then sequentially through the upper and lower middle rollers then around the first remote roller 70 and then sequentially through additional upper and lower rollers” ¶ 110; in as much as applicant has shown the elongated member/cord 71A is attached to the crossbar/first rod 43 through outer pulleys 150A) and downwardly to the user's leg or foot (cord 71A exits the upper end of the agility box 40 and would extend downwardly from the upper end of the box to the foot of the user).  
	Regarding Claim 6 (claim 6 is being interpreted to be dependent on claim 4 with “a cross member”, see 112(A) above), Lewis in view of Potter further discloses wherein the extension member is rotatably mounted (“support brackets 118a and 118b are swivelably mounted to front 112c of frame 110” ¶ 30) to a cross-member (front frame 112C, see Figure 1) such that a height of the push member with respect to the surface can be adjusted (“wherein first end 500a of support member 500 and first end 502a of support member 502 can be securely retained by support brackets 118a and 118b” ¶ 30; by rotating the support members the height of the push member is adjusted).  	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050272572 A1 (Lewis) in view of US 20180272174 A1 (Potter) in further view of US 6942585 B1 (Krause).
	Regarding Claim 7 (claim 7 is being interpreted to be dependent on claim 4 with “a cross member”, see 112(A) above), Lewis discloses the sled as substantially claimed, see above. Lewis further discloses a cross bar (front frame 112C) and wherein the extension members length is slidably adjustable (“the length and/or angle of rods 500, 502 can be varied depending upon the user and/or mode of use” ¶ 41). Lewis does not disclose wherein the extension member is slidably mounted to the cross-member such that the distance of the push member from the sled frame can be adjusted.  
	Krause teaches an analogous sled (training sled 14) adapted to be pushed by a user along a surface in a direction of travel (“When a player strikes and raises the dummy of the dummy module, the front end of the sled is raised so as to be supported on its wheel as the player drives the sled rearwardly” Abstract), 
	the sled comprising: a frame (main frame 16);
	 an extension member (bar 34) mounted to the frame and extending from the frame in a direction opposite from the direction of travel (see Figure 4, the posts extend rearwardly away from the direction of travel from the frame 16), the extension member having a distal end (top end of bar 34); 

    PNG
    media_image3.png
    238
    512
    media_image3.png
    Greyscale

Figure 7: Krause
	and a push member (dummy 33) mounted to the distal end of the extension member (see Figure 4 the dummy 33 has a portion mounted to the distal end of the bar 34), the push member extending orthogonally to the direction of travel (see Figure 5 the dummy 33 extends orthogonally, to the left and right of the device) and adapted to receive a chest portion of the user while the user is pushing the sled (Figure 7 shows the dummy 33 receiving the chest portion of the user when pushing the device);
	wherein the extension member is slidably mounted to a cross-member (posts 31, 39) such that the distance of the push member from the sled frame can be adjusted (Col. 2, lines 50-65 below; posts 31, 39 are telescopic and can be vertically adjusted slidably adjusting the bars 34 height relative to the sled 16).  

    PNG
    media_image4.png
    323
    459
    media_image4.png
    Greyscale

	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Lewis’s extension member to be slidably mounted to the cross-member as taught by Krause, in order to be adjustable to fit users of different heights and sizes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050272572 A1 (Lewis) in view of US 20180272174 A1 (Potter) in further view of US 20180243597 A1 (Schlegel).
	Regarding Claim 9, Lewis in view of Potter discloses the invention as substantially claimed, see above. Lewis further discloses a wheel in a raised position while the device is in use (See Figures 1-4). Lewis does not disclose wherein the sled further comprising a plurality of arms, each of the arms having one end pivotally mounted to the frame and another end supporting a wheel, the arms rotating between a raised position not in contact with the ground and a lowered position in contact with the ground to support the sled for movement.  
	Schlegel teaches an analogous sled (apparatus 8) adapted to be pushed by a user along a surface in a direction of travel (“One or more athletes may strike (and continue to push against) a surface, which may be a vertically-oriented padded structure about the size of a human torso, or may push or pick up one or more sides of the apparatus 8 using a handle or rod, and drag or pull the apparatus 8 in the manner of a sled” ¶ 39: emphasis added), 
	the sled comprising: a frame (members 22, 24, 26, 28; members create the bottom square frame); and extension member (vertical members 216);
	 and a push member (striking surface 217) mounted to the extension member (striking surface 217 is mounted to the vertical member 216), the push member extending orthogonally to the direction of travel and adapted to receive a chest portion of the user while the user is pushing the sled (“strike the striking surfaces 213 and 217 with the hands, feet, shoulder or other body parts or articles” ¶ 65; surfaces 213,217 extend left and right/orthogonally to the direction of travel and are capable of receiving the user’s torso when the user pushes against the surface 217);

    PNG
    media_image5.png
    292
    662
    media_image5.png
    Greyscale

Figures 16-17: Schlegel
	a plurality of arms (“a mechanism to which a wheel 200 is mounted may be disposed at or near each of the four corners of the apparatus 8” ¶ 58; Figure 16: Annotated), each of the arms having one end pivotally mounted to the frame (“a foot may be used to pivot the wheel from inside the perimeter formed by the base members where the wheel is not engaged with the ground to a position outside the perimeter where the wheel engages the ground and lifts the nearby portion of the apparatus 8 above the ground” ¶ 60) and another end supporting a wheel (wheels 200; see Figures 16 and 17 wherein the wheels 200 is attached to the end of the arms), 
	the arms rotating between a raised position not in contact with the ground and a lowered position in contact with the ground to support the sled for movement (¶ 60 above; the users foot rotates the wheel from a engaged position to a disengaged position in relation to the floor).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Potter’s sled with wheels pivotally connected to the frame, as taught by Schlegel, in order to allow for ease of storage and movement of the device when not exercising (¶ 59). 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/ZACHARY T MOORE/Examiner, Art Unit 3784            

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784